Citation Nr: 1433670	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  04-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleeping disorder, to include obstructive sleep apnea, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to December 1977.  He died in July 2011.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); therefore, this is an appeal for accrued benefits purposes.  See July 2013 VA letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for narcolepsy.  

In April 2006, at a Board videoconference hearing, the Veteran and the appellant presented testimony from the RO in Gretna, Louisiana, before a Veterans Law Judge (VLJ).  A transcript of the Board hearing has been associated with the physical claims file.

In September 2007, the Board issued a decision that denied the appeal for service connection for narcolepsy.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, pursuant to a Joint Motion for Remand (JMR), the Court issued an Order vacating the Board's September 2007 decision and remanding the matter for further action in compliance with the instructions in the Joint Motion.  The Board reviewed the case again in March 2009 and issued a remand to comply with the Court's remand instructions.  When the development instructed by the March 2009 Board remand was completed, the Board remanded the matter a second time in August 2010 for additional development.  The case now returns to the Board after substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In May 2014, the Board notified the appellant that the VLJ who conducted the April 2006 hearing had retired and advised about hearing options.  The appellant responded that another Board hearing was not desired, and asked that the matter be considered on the evidence of record.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran experienced sleep disturbances in service.

2.  The Veteran had obstructive sleep apnea.

3.  The Veteran's obstructive sleep apnea disorder was related to sleep disturbances experienced in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for a sleeping disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Given the favorable outcome adjudicated herein, resulting in a grant of a service connection, no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Veteran initially characterized his disability as "narcolepsy," the record shows that his chief disabling symptom was "excessive and overwhelming daytime sleepiness."  February 2004 VA examination report.  In an August 2006 VA specialist opinion memorandum, a VA specialist opined that the Veteran's sleepiness was as likely as not caused by severe obstructive sleep apnea, which, as determined by the Court, raised the question of whether obstructive sleep apnea was related to service.  See September 2008 Court JMR.

Initially, the Board finds that the Veteran experienced sleep disturbances in service.  Service treatment records include an October 1971 record of treatment for a sleep disturbance.  The service clinician indicated that the Veteran's complaints may have been related to "twilight sleep" or narcolepsy.  The Veteran also complained of drowsiness in May 1970 and malaise in December 1971; however, the treatment records do not identify sleeping problems as an underlying cause.

The Board next finds that during his life the Veteran had a current obstructive sleep apnea disorder.  The September 2010 VA examination report includes a current obstructive sleep apnea disorder diagnosis dating back to 1996.

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea disorder was related to sleep disturbances experienced in service.  The September 2010 VA examiner opined that the Veteran's obstructive sleep apnea disorder was at least as likely as not related to sleep disturbances noted during service.  The examiner explained that the Veteran was obese since 1972, with noted sleep problems in 1971 in service.  The examiner listed associated symptoms including daytime hypersomnolence and sleep disruption, both of which appeared in the service treatment records.  In addition, the record includes the August 2006 VA specialist opinion memorandum, in which the VA specialist opined that the Veteran's problems with excessive daytime sleepiness were as likely as not due to untreated obstructive sleep apnea.  The opinion also noted that there was no clear medical evidence of narcolepsy - one of the potential causes identified by the service clinician that treated the Veteran's October 1971 complaint of sleep disturbance - and that obstructive sleep apnea is common among the obese, a factor consistent with the September 2010 VA examiner's note that the Veteran had been obese since 1972.  For these reasons, and after resolving all reasonable doubt in favor of the appellant, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


ORDER

Service connection for a sleeping disorder, to include obstructive sleep apnea, for accrued benefits purposes, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


